Name: 85/357/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 16 July 1985 appointing a judge and an advocate-general to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 1985-07-23

 Avis juridique important|41985D035785/357/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 16 July 1985 appointing a judge and an advocate-general to the Court of Justice Official Journal L 191 , 23/07/1985 P. 0045 - 0045*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 16 July 1985 appointing a judge and an advocate-general to the Court of Justice (85/357/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32b thereof, Having regard to the Treaty establishing the European Economic Community, and in particular Article 167 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas the Decision of 19 June 1985 appointing judges and advocates-general to the Court of Justice should be supplemented by the appointment of a judge and an advocate-general; Whereas, as far as the advocate-general is concerned, the person appointed will not be able to take up his duties before 1 January 1986, HAS DECIDED AS FOLLOWS: Sole Article 1. Mr Fernand Schockweiler is hereby appointed Judge of the Court of Justice for the period from 7 October 1985 to 6 October 1991 inclusive. 2. Mr Jean Mischo is hereby appointed Advocate-General of the Court of Justice for the period from 1 January 1986 to 6 October 1991 inclusive. Done at Brussels, 16 July 1985. The President M. FISCHBACH